Title: From George Washington to Brigadier General Anthony Wayne, 22 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters [West Point] 22d October 1779
        
        I recd yours of yesterday late last night—I had, previous to the arrival of it, heard of the evacuation of the points, from the other side of the River.
        I purpose going down early tomorrow morning—Be pleased therefore to order a covering party of 100 Men to be upon Stoney point tomorrow morning by eight OClock—at which time I shall be glad to meet you there. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
      